Citation Nr: 9902895	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  95-27 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertensive 
cardiovascular disease, left ventricular hypertrophy, 
compensated.

2.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) evaluation for 
headaches.  

4.  Entitlement to an increased (compensable) evaluation for 
vertigo/dizziness.  

5.  Entitlement to an increased rating for hearing loss 
disability, rated as noncompensable prior to July 7, 1998 and 
as 100 percent disabling from July 9, 1998.

6.  Entitlement to special monthly compensation based on 
hearing loss disability.

7.  Eligibility for Dependents Educational Assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from May 1974 to February 
1994 and active duty for training from September 1967 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The Board remanded this case 
for further development in November 1997.  By rating decision 
in September 1998, the RO continued the denial of service 
connection for heart disease; continued the 10 percent rating 
for hypertension; assigned a separate noncompensable rating 
for hearing loss disability prior to July 9, 1998 and a 100 
percent rating from July 9, 1998; and assigned separate 
noncompensable ratings for headaches and dizziness/ vertigo.

The September 1998 rating decision also denied Dependents 
Educational Assistance under Chapter 35 of the United States 
Code and special monthly compensation based on hearing loss 
disability.  These issues, and the issue of an increased 
evaluation for hypertension, are addressed in the remand 
appended to this decision.  

The attention of the RO is directed the claim for service 
connection for stroke found in the a June 1995 statement from 
the appellant.


FINDINGS OF FACT

1.  Hypertensive cardiovascular disease is a complication 
arising from the veterans service connected hypertensive 
vascular disease.  

2.  Current evidence discloses that the veteran no longer 
experiences headaches or vertigo/dizziness.  

3.  VA audiological testing in March 1994 had revealed speech 
recognition ability of 94 percent bilaterally; the best 
estimate of organic hearing sensitivity was category II 
bilaterally.


CONCLUSIONS OF LAW

1.  Hypertensive cardiovascular disease is proximately due to 
or the result of service connected hypertensive vascular 
disease.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.310(a) (1998).

2.  The schedular criteria for a compensable disability 
rating for headaches have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(1998).

3.  The schedular criteria for a compensable disability 
rating for vertigo/dizziness have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.87a, 
Diagnostic Code 6205 (1998).

4.  The schedular criteria for a compensable disability 
rating for hearing loss disability prior to July 9, 1998 have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.87a, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Hypertensive Cardiovascular 
Disease, Left Ventricular Hypertrophy

The veterans claim for hypertensive cardiovascular disease, 
left ventricular hypertrophy, compensated, is well grounded 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant and available facts 
have been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 1991).  Regulation also provide that service connection 
may be granted for any disability which is proximately due to 
or the result of service connected disability. 
38 C.F.R. § 3.310(a) (1998). 

The veterans service medical records provide no conclusive 
evidence of a heart disorder during military service.  In 
February 1992, echocardiogram and Doppler tests were 
considered normal, despite electrocardiograms showing 
abnormalities.  The veterans retirement examination in 
September 1993 noted possible ectopic atrial rhythm with 
first degree AV block anterolateral infarct, but this 
diagnosis had never been confirmed.  Service medical records 
show that he was treated in service for hypertension.  

In July 1998, pursuant to Board remand, the veteran was 
afforded a VA cardiovascular examination to determine the 
severity of his hypertension and to determine whether he had 
a heart disorder.  Medical history indicated that he had had 
a stroke about three years before, which had caused mental 
confusion.  The examiner discussed the veterans health 
condition with his wife, who had accompanied him.  He had 
been hypertensive for about eight years, being maintained on 
Lisinopril.  He apparently had not had a history of heart 
disease.  He denied angina, palpitation, orthopnea, and 
paroxysmal nocturnal dyspnea.  There was no history of 
congestive heart failure or rheumatic fever.  Physical 
examination revealed that the heart tones were normal.  The 
apical impulse was in the fifth interspace at the 
midclavicular line.  The rhythm was regular, without murmur, 
thrill, or friction rub.  Three randomly recorded blood 
pressure readings were 100/64, 98/64, and 98/64.  The 
impression was that the hypertension was well controlled.  

As to a heart disorder, however, an electrocardiogram 
performed in association with this examination showed left 
ventricular hypertrophy with repolarization abnormality, read 
as an abnormal finding.  Left ventricular hypertrophy had 
also been identified on inservice electrocardiograms.  Based 
on this finding, the examiner provided a diagnosis of 
hypertensive cardiovascular disease, left ventricular 
hypertrophy, compensated, asymptomatic at 10 METs.  

Since hypertensive cardiovascular disease is a target-organ 
complication of hypertensive vascular disease, which the 
veteran had in service, the Board finds that secondary 
service connection is warranted for hypertensive 
cardiovascular disease.  

II. and III.  Compensable Evaluations for Headaches and 
Vertigo/Dizziness

The Board notes that the veteran's claims for compensable 
evaluations are well grounded within the meaning of 38 
U.S.C.A. § 5107.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994). Since the Board is satisfied 
that all relevant and available facts have been properly 
developed, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are administered under the Schedule 
for Rating Disabilities which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  38 U.S.C.A. § 1155; Bierman v. 
Brown, 6 Vet. App. 125, 129 (1994).  In evaluating a 
disability, the VA is required to consider the functional 
impairment caused by the specific disability.  
38 C.F.R. § 4.10 (1997).  Each disability must be evaluated 
in light of the medical and employment history, and from the 
point of view of the veteran's working or seeking work.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1998), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

A March 1994 disability evaluation examination noted a 
history of occasional headaches, but no current complaints of 
vertigo or dizziness.  On examination, in checking out the 
vertigo, the veteran had good finger-to-nose past-pointing 
test.  He had good, but unstable Romberg, but never fell in 
any one direction.  The examiner noted that, while signs and 
symptoms of vertigo had been sought, they had not been found.  
There was no diagnosis or impression as to headaches.  

In July 1998, pursuant to Board remand, the veteran was 
further examined.  Some time after the prior examination, an 
inherited condition had become manifest, which had resulted 
in strokes.  Accordingly, the majority of the information had 
been obtained from the chart and the veterans wife.  The 
examiner was unable to ascertain that the veteran had ever 
had any true vertigo, although the veterans wife stated that 
he had dizziness or disequilibrium as far back as 1986, when 
the couple first met.  He also had complained of headaches 
off and on.  Currently, the veteran denied vertigo and 
headaches at the present time or within the past two years.  
The examiner noted that he could find no indication of any 
chronic sinus disease or history that would account for 
headaches and could find no clear evidence for vertigo or 
workup in the past.  The patient, on examination appeared to 
be asymptomatic from those two conditions.  

A second VA examination, this one in August 1998, was done by 
a different examiner, who interviewed the veteran and his 
wife separately.  The veteran stated that he had had 
occasional headaches in the past, but denied any at this 
time.  His wife stated that he never complained of headaches.  
Both stated independently that he had no problems with 
dizziness, and his wife stated that he did not have any 
difficulty with falls.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, relative to 
migraine headaches, headaches with characteristic prostrating 
attacks averaging one in 2 months over the last several 
months warrant a 10 percent evaluation.  Less frequent 
attacks are noncompensable.  Since VA examinations in March 
1994 and in July and August 1998, based on statements of both 
the veteran and his wife, revealed no current evidence of 
headaches, this disorder must remain noncompensable.  

As to vertigo/dizziness, this is disability has been rated 
under 38 C.F.R. § 4.87a, Diagnostic Code 6205, pertaining to 
Menieres syndrome.  A mild disorder, with aural vertigo and 
deafness, warrants a 30 percent evaluation.  Since prior 
Board remand required that the veterans hearing loss be 
separated and considered independently from his 
vertigo/dizziness, his hearing loss has been evaluated and 
compensated under other criteria.  On current examination, 
both the veteran and his wife, independently interviewed, 
denied that he had any episodes of vertigo or dizziness or 
any problems with falls.  The examiner reported a normal 
neurological examination, and both the veteran and his wife 
denied a recent history of dizziness.  Accordingly, since the 
disorder is currently asymptomatic, a compensable evaluation 
is denied.  

IV.  Evaluation of Hearing Loss Disability Prior to July 9, 
1998

The hearing loss disability was rated as noncompensable when 
this appeal commenced.  In September 1998, the RO granted a 
100 percent rating for the disability from July 9, 1998.  In 
view of the fact that this does not represent a complete 
grant of the benefit requested, the Board construes the 
current issue as entitlement to an increased rating for 
hearing loss prior to July 9, 1998.  The representative has 
argued that there was increased severity of hearing loss 
disability prior to that date.

In considering this issue, the Board notes that the veterans 
initial VA examination in March 1994 revealed a mild-to-
profound sensorineural hearing loss bilaterally, which 
preexisted military service.  Speech recognition ability in 
the right ear was 94 percent and in the left ear 94 percent.  
The examiner estimated that his hearing sensitivity was Level 
II.  This finding equates to a noncompensable rating pursuant 
to Diagnostic Code 6100.  There is no other evidence 
establishing that the veteran was entitled to a compensable 
rating prior to July 9, 1998.  It was not until the VA 
examination in July 1998, that there was evidence showing 
that he met the criteria for a compensable rating.  That 
examination showed that the veterans hearing acuity was at 
level XI bilaterally, warranting a 100 percent rating under 
Diagnostic Code 6110.  

In view of the fact that it was not factually ascertainable 
that there was entitlement to a compensable rating for 
hearing loss disability prior to July 9, 1998, the claim for 
increase prior to that date is denied.


ORDER

Service connection is granted for hypertensive cardiovascular 
disease.  

A compensable evaluation for headaches is denied.  

A compensable evaluation for vertigo/dizziness is denied.  

A compensable evaluation for hearing loss disability prior to 
July 9, 1998 is denied.


	(CONTINUED ON NEXT PAGE)




REMAND

In view of the allowance for service connection for the 
veterans hypertensive cardiovascular disease, the RO must 
reconsider the claim for an increased evaluation for 
hypertension, since these claims are interrelated. 

The Chapter 35 and special monthly compensation issues were 
denied by the rating decision in September 1998.  (These 
issues, although not specifically claimed by the veteran, are 
deemed by the Board to be inferred as part of  the claim for 
increase.  Akles v. Derwinski, 1 Vet.App. 118 (1991)).  The 
veteran was informed of the denial in the supplemental 
statement of the case issued in September 1998.  The VA Form 
646 from the representative in December 1998 constitutes a 
notice of disagreement with the denials.  The filing of a 
notice of disagreement confers jurisdiction on the Board.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  These issues  are 
addressed below.

Accordingly, this case is REMANDED for the following action:

1.  The RO should rate hypertensive 
cardiovascular disease with hypertension 
according to accepted rating principles.  

2.  The RO should issue a statement of 
the case that addresses the Chapter 35 
and special monthly compensation issues.  
The veteran should be informed that he 
must file a substantive appeal if he 
wishes to perfect an appeal as to these 
issues.

The case should then be returned to the Board, if in order, 
after completion of the usual adjudication procedures. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS	
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 2 -
